Citation Nr: 1620250	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-36 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased disability rating for service-connected left total knee replacement (herein left knee disability), currently evaluated at 30 percent from November 1, 2000, 40 percent from October 26, 2009 and 60 percent from March 13, 2013 (excluding a temporary 100 percent disability rating assigned pursuant to 38 C.F.R. § 4.30 (2015). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from June 1972 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In February 2013, January 2014, July 2014 and January 2015, the Board remanded the Veteran's claim.

Subsequent to the last Supplemental Statement of the Case (SSOC) issued in April 2015, additional VA treatment records were associated with the Veteran's claims file by VA.  A waiver of Agency of Original Jurisdiction (AOJ) review of such records was requested by the Board in a March 2016 letter and in a March 2016 response, the Veteran waived AOJ review of such records.  Subsequently, additional VA treatment records were associated with the Veteran's claims file by VA in April 2016.  These additional records have been reviewed and are not pertinent to the Veteran's claim on appeal and therefore the Board may proceed with a decision at this time.  See 38 C.F.R. § 20.1304(c) (2015).  

The Veteran testified at a May 2012 hearing before the undersigned Veterans Law Judge (VLJ) in Boise, Idaho.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Also, a review of the electronic records maintained in Virtual VA was conducted.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  Throughout the appeal period with respect to the Veteran's left lower extremity, the correct elective level for application of the "amputation rule" is amputation of the thigh at the middle or lower thirds.  

2.  Prior to March 13, 2013, the Veteran's service-connected left knee was not manifested by ankylosis or range of motion for extension limited to 45 degrees.

3.  Prior to March 13, 2013, the Veteran's service-connected left knee was manifested by mild instability.

4.  From March 13, 2013, the Veteran was assigned a 60 percent disability rating for his service-connected left knee disability (under Diagnostic Code 5055) and a 20 percent disability rating for his service-connected left lower extremity neuropathy.  When these disabilities are combined, the result is a combined disability rating for the Veteran's left lower extremity of 70 percent.


CONCLUSIONS OF LAW

1.  Pursuant to the "amputation rule," the combined disability rating for disabilities of the Veteran's left lower extremity shall not exceed 60 percent.  38 U.S.C.A.        § 1155 (West 2014); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5162 (2015).  

2.  Prior to March 13, 2013, a disability rating in excess of 40 percent is not warranted for the Veteran's service-connected left knee disability.  38 U.S.C.A.      § 1155 (West 2014); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Codes 5055, 5162, 5256, 5258-5263 (2015).

3.  From October 26, 2008 to March 13, 2013, a separate 10 percent disability rating, but no higher, is warranted under Diagnostic Code 5257 for the Veteran's service-connected left knee disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).
4.  From March 13, 2013, a disability rating in excess of 60 percent is not warranted for the Veteran's service-connected left knee disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Codes 5055, 5162, 5256-5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

The Veteran was provided with adequate notice in an October 2009 letter, prior to the December 2009 rating decision on appeal.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are VA treatment records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2015).  In this case, the Veteran was provided with VA examinations in November 2009, March 2013, September 2014 and January 2015.  Upon review, the Board finds these VA examination reports to be thorough, complete and sufficient bases upon which to reach a decision on the issues on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).      

The issues on appeal were previously remanded by the Board February 2013, January 2014, July 2014 and January 2015 and the Board finds that there has been substantial compliance with the relevant remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The February 2013 Board remand requested a VA examination, which was conducted in March 2013, and that the Veteran be asked to identify relevant records, which was done in a February 2013 letter.  The January 2014 Board remand requested an SSOC be issued, which was done in May 2014.  The July 2014 Board remand requested a VA examination, which was conducted in September 2014.  The January 2015 Board remand requested a VA examination, which was conducted in January 2015.  The remands also variously referenced obtaining outstanding VA treatment records, which was accomplished.

With respect to the previously mentioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010) that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing and asked questions regarding the Veteran's claim.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015), nor has any prejudice in the conduct of the Board hearing been identified.

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues on appeal.

II.  Legal Criteria

The Veteran's service-connected left knee disability has been rated under Diagnostic Code 5055 (Knee replacement (prosthesis)) during the entire appeal period.  Under Diagnostic Code 5055, a 30 percent disability rating is the minimum rating assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).  A 60 percent disability rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id. A 100 percent disability rating is warranted for one year following implantation of prosthesis.  Intermediate degrees of residual weakness, pain or limitation of motion (i.e. a level of disability in between those contemplated by the 30 and 60 percent disability ratings) are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  Id.

Under Diagnostic Code 5256 (Knee, ankylosis of), a disability rating of 40 percent is warranted for ankylosis of the knee in flexion between 10 degrees and 20 degrees, a 50 percent disability rating is warranted for ankylosis of the knee in flexion between 20 degrees and 45 degrees and a 60 disability percent rating (the maximum schedular disability rating) is warranted for extremely unfavorable ankylosis of the knee in flexion at an angle of 45 degrees or more.  38 C.F.R.          § 4.71a, Diagnostic Code 5256 (2015).  Under Diagnostic Code 5261 (Leg, limitation of extension of), a 40 percent disability rating is warranted for limitation of extension to 30 degrees and a 50 percent disability rating (the maximum schedular disability rating) is warranted for limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).  Under Diagnostic Code 5262 (Tibia and fibula, impairment of) a 40 percent disability rating (the maximum schedular disability rating) is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).

The December 2009 rating decision on appeal increased the disability rating for the Veteran's service-connected left knee disability to 40 percent, effective October 26, 2009.  The rating decision referenced that Diagnostic Code 5055 "provide[s] for assigning evaluations between 30% and 60% by reference to other standards."  After determining that a higher disability rating was not warranted under Diagnostic Code 5256 and 5261, the rating decision referenced Diagnostic Code 5262 and stated that:

The only higher evaluation under this alternative standard is 40% disabling which, technically, you do not meet.  That standard is for nonunion of the bones requiring a brace.  However, you certainly have a worse knee than most knee replacement patients.  Considering that the 30% you have now is the minimum evaluation for a knee replacement and would be assigned even if the knee worked perfectly, that you report considerable functional limitations, that the knee has been replaced and revised multiple times, and that you must use a cane, we are assigning that 40% evaluation.

A May 2013 rating decision increased the disability rating for the Veteran's service-connected left knee disability to 60 percent, effective March 13, 2013.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2015).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative or overlapping with the symptomatology of the other condition.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

The "amputation rule" provides that "[t]he combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed."  38 C.F.R. § 4.68 (2015).  Combined ratings are not calculated by adding up the various percentages and coming to a sum, but rather, a combined rating is determined by the Combined Ratings Table found in 38 C.F.R.  § 4.25 (2015).  

Throughout the appeal period, the Veteran has been service-connected for left lower extremity neuropathy associated with total knee replacement, left knee [herein left lower extremity neuropathy], which has been assigned a 20 percent disability rating (effective January 2006).  The Veteran's service-connected left lower extremity neuropathy was evaluated under Diagnostic Codes 8529-8526 (Paralysis of the external cutaneous nerve of thigh-Paralysis of the anterior crural nerve (femoral)) from January 2006 to November 2014 and under Diagnostic Code 8621 (Neuritis of the external popliteal nerve (common peroneal)) from November 2014.  In July 2014, the Board remanded the Veteran's claim, in part, to obtain a VA opinion addressing the correct elective level for application of the "amputation rule" in this case.  A November 2014 VA examination report included an opinion and rationale that stated that:

      Based on the location of the sym[p]toms as[s]ociated with the [V]eteran's
[service-connected] left total knee replacement and left neuro[pa]thy the "amputation rule" would be most consist[e]nt with amputation at the middle to lower third of the thigh.  This is also consist[e]nt with the remaining function in the left hip.  

This [V]eteran has unstable total left knee replacement and this is diagnosed by orthopedics and exams.  He has significantly less [range of motion] than needed for normal ambulation and severely decreased extension severely affecting propulsion.  A low to mid thigh amputation comparitive would allow full knee flexion and extension and much improved [range of motion].  Also left leg nearly 1 cm shorter than the right and this in turn could be corrected for by prosthesis. 

Based on the provided opinion, the Board finds that throughout the appeal period with respect to the Veteran's left lower extremity, the correct elective level for application of the "amputation rule" is amputation of the thigh at the middle or lower thirds.  In relation to amputations of the lower extremity, a 60 percent disability rating is assigned for amputation of the thigh at the middle or lower thirds.  38 C.F.R. § 4.71a, Diagnostic Code 5162 (2015).  As such, pursuant to the "amputation rule," the combined disability rating for disabilities of the Veteran's left lower extremity shall not exceed 60 percent.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5162 (2015).  

III. Period Prior to March 13, 2013

The Board notes that the Veteran's increased rating claim for his service-connected left knee disability was filed on October 26, 2009.  Under 38 C.F.R. § 3.400(o)(2) (2015), an effective date of up to one year prior to a claim for increased rating may be assigned where it is factually ascertainable based on all evidence of record that an increase in disability had occurred.  The Board will therefore consider evidence of record dating to October 26, 2008.

As noted, prior to March 13, 2013, the Veteran's service-connected left knee disability was assigned a 40 percent disability rating under Diagnostic Code 5055, by analogy to Diagnostic Code 5262.  The Veteran was also assigned a 20 percent disability rating for his service-connected left lower extremity neuropathy.  Using the Combined Ratings Table, these two disabilities of the left lower extremity resulted in a combined disability rating of 50 percent.

With respect to the next higher disability rating under Diagnostic Code 5055, a 60 percent disability rating (the maximum schedular disability rating excluding a 100 percent disability rating assigned for one year following implantation of prosthesis) is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Hypothetically, if a 60 percent disability rating for the Veteran's service-connected left knee was granted, when this is combined with the 20 percent disability rating currently assigned for the Veteran's service-connected left lower extremity neuropathy, a combined disability rating of 70 percent would be in effect for the Veteran's left lower extremity.  As noted above, pursuant to the "amputation rule," the combined disability rating for disabilities of the Veteran's left lower extremity shall not exceed 60 percent.  As a result, for the period prior to March 13, 2013, an increased 60 percent disability rating under Diagnostic Code 5055 is precluded by law.  

The Board notes that the Veteran is assigned a 60 percent disability rating under Diagnostic Code 5055 from March 13, 2013 forward, which when combined with the 20 percent disability rating for the Veteran's service-connected left lower extremity neuropathy, does result in a combined disability rating of 70 percent for the Veteran's left lower extremity.  While acknowledging this favorable finding (to the Veteran) implemented by the AOJ, it appears that such is in violation of the "amputation rule."  As such, while a 60 percent disability rating under Diagnostic Code 5055 has been assigned from March 13, 2013 by the AOJ, the Board finds that such a rating prior to March 13, 2013 is not warranted pursuant to the "amputation rule."

As noted, under Diagnostic Code 5055, intermediate degrees of residual weakness, pain or limitation of motion are to be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  With respect to Diagnostic Code 5256, a disability rating in excess of the currently assigned 40 percent is warranted for varying degrees of ankylosis.  The Board notes that ankylosis is "'immobility and consolidation of a joint due to disease, injury, surgical procedure'."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)).  The evidence of record for the period prior to March 13, 2013 indicated that the Veteran was able to move his left knee and therefore it was not ankylosed.  For example, the November 2009 VA examination report noted the Veteran's left knee range of motion for flexion to be 105 degrees (with pain) and to be 90 degrees after repetitive motion and extension to be 0 degrees (with pain).  The Board notes that normal range of motion of the knee is to 140 degrees for flexion and to 0 degrees for extension.  See 38 C.F.R. § 4.71a, Plate II (2015).  This examination report also specifically noted that there was no joint ankylosis.  The Board therefore finds that, prior to March 13, 2013, the Veteran's service-connected left knee was not manifested by ankylosis.  As such, a higher disability rating is not warranted under Diagnostic Code 5256.

With respect to Diagnostic Code 5261, a disability rating in excess of the currently assigned 40 percent is warranted for limitation of extension to 45 degrees, which warrants a 50 percent disability rating (the maximum schedular disability rating).  The evidence of record for the period prior to March 13, 2013 did not indicate that the Veteran's extension was limited to 45 degrees.  As noted, the November 2009 VA examination report noted the Veteran's left knee range of motion for extension to be 0 degrees (which is normal) with pain.  No other range of motion findings are of record from the relevant time period that noted range of motion findings for extension of the Veteran's left knee to be limited to 45 degrees.  The Board therefore finds that, prior to March 13, 2013, the Veteran's service-connected left knee was not manifested by range of motion for extension limited to 45 degrees.  As such, a higher disability rating is not warranted under Diagnostic Code 5261.
 
With respect to Diagnostic Code 5262, the final Diagnostic Code referenced by Diagnostic Code 5055 for use by analogy with intermediate degrees of residual weakness, pain or limitation of motion, as noted above, the AOJ assigned the current 40 percent disability rating with consideration by analogy given to this Diagnostic Code.  The 40 percent disability rating assigned is the maximum schedular rating available under Diagnostic Code 5262 and the Board therefore concludes that a higher disability rating is not warranted under Diagnostic Code 5262.
In review, the Board concludes that, prior to March 13, 2013, a higher disability rating is not warranted under Diagnostic Code 5055 (to include by analogy to Diagnostic Codes 5256, 5261 or 5262).  

The Board has also considered whether a separate disability rating is warranted under any other Diagnostic Code.  Upon review, the Board concludes that a separate 10 percent disability rating is warranted for mild instability prior to March 13, 2013 under Diagnostic Code 5257.  Initially, the Board notes that the assignment of this separate disability rating does not violate the rule against pyramiding, in that Diagnostic Code 5055 contemplates weakness, pain and limitation of motion, while Diagnostic Code 5257 contemplates instability.  These are separate manifestations and the symptomatology (i.e. instability) is not duplicative or overlapping with the symptomatology compensated under Diagnostic Code 5055.  The Board notes that while the AOJ referenced the Veteran's use of a cane in its December 2009 rating decision granting a 40 percent disability rating, it is not clear that instability was contemplated by that rating decision or by Diagnostic Code 5262 that was used by analogy, as this Diagnostic Code contemplates impairment of the tibia and fibula and does not specifically contemplate instability.  In addition, the Board notes that the separate 10 percent disability rating under Diagnostic Code 5257 solely for the period prior to March 13, 2013 does not violate the "amputation rule," as when combined with the Veteran's previously assigned disability ratings of 40 percent under Diagnostic Code 5055 and 20 percent for service-connected left lower extremity neuropathy, a 60 percent disability rating is in effect for the Veteran's left lower extremity.  This complies with the "amputation rule."

Under Diagnostic Code 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability of the knee, a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability of the knee and a 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, DC 5257 (2015).  For the period prior to March 13, 2013, the evidence of record included various lay statements addressing instability of the left knee.  For example, in a November 2009 statement, the Veteran stated that his left knee had increasing instability and that he used a cane.  In a separate November 2009 statement, the Veteran stated that "[w]hen shopping at stores I use the shopping carts for support and stability.  At the mall and other locations I use the cane about 60% of the time."  In a November 2009 statement, the Veteran's spouse stated that "walking on anything but level, flat surfaces it looks as if [the Veteran] is going to fall."  In January 2010, the Veteran submitted a statement requesting entitlement to service connection for instability of both knees.  At the May 2012 Board hearing, the Veteran referenced instability, that his knee felt like it was going to give out on him 70 percent of the time, that he used his cane daily and that he falls or catches himself very frequently.  In a March 2013 statement, the Veteran stated that "I use a cane, walking stick, and/or braces 90 to 95% of the time that I am not inside my home, where I can use objects to keep my balance because the knees are we[a]k and unstable feeling as if they will not support me" and referenced that in the past two years he had fallen three to four times.  

Regarding medical evidence, an October 29, 2008 VA treatment note referenced that the Veteran complained of "looseness" in his left knee.  The November 2009 VA examination report noted under the summary of joint symptoms heading instability and noted under the summary of general joint findings heading instability, which was noted to be of the type of medial/lateral and anterior/posterior, and was noted to be mild.  The examination report also noted the use of a cane and a brace as assisted devices/aids, which were noted to be used intermittent, but frequent.  A January 2010 VA treatment note referenced that the Veteran complained of left knee instability and noted an "appropriate anteroposterior varus-valgus laxity for a knee replacement."  A March 2010 VA treatment note stated that "[t]here has been no instability or giving way" and noted that "[t]he knee is ligamentously stable" on physical exam.  

Upon review, the Board concludes that a separate 10 percent disability rating is warranted for mild instability prior to March 13, 2013 under Diagnostic Code 5257.  As noted, the lay evidence of record included multiple references to instability.  In addition, while a March 2010 VA treatment note stated that "[t]here has been no instability or giving way," other medical evidence, to include the November 2009 VA examination report, referenced or noted instability.  As noted, the November 2009 VA examination report referenced the severity of the instability found to be mild.  The Board finds the objective medical description of severity by the examiner to be highly probative as to level of severity of instability present.  The Board therefore finds that prior to March 13, 2013, the Veteran's service-connected left knee was manifested by mild instability.  As such, prior to March 13, 2013, a separate 10 percent disability rating, but no higher, is warranted for the mild instability of the Veteran's left knee.

The Board has additionally considered whether a separate disability rating is warranted under any other Diagnostic Code and concludes that no such rating is warranted.  Diagnostic Codes 5256, 5257, 5261 and 5262 have been previously discussed.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted if the semilunar cartilage (the meniscus) is dislocated and there are frequent episodes of "locking," pain and effusion into the joint.  The November 2009 VA examination report noted a meniscus abnormality and that the meniscus was surgically absent, but noted no locking, effusion or dislocation.  As such, the Board concludes that a separate disability rating under Diagnostic Code 5258 is not warranted.

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  As noted by the November 2009 VA examination report, the Veteran's semilunar cartilage (meniscus) was noted to be surgically absent.  In addition, the January 2015 VA examination report noted a diagnosis of left knee medial meniscectomies in 1974 and 1979 and noted residual signs and symptoms due to a meniscectomy as "had [degenerative joint disease] and underwent [total knee arthroplasty]."  The previously assigned disability rating under Diagnostic Code 5055 and the (as granted herein) disability rating under Diagnostic Code 5257 contemplate weakness, pain, limitation of motion and instability.  Per the January 2015 VA examination report, it appears that the Veteran's meniscectomies resulted in degenerative joint disease and total knee arthroplasty and therefore any symptoms associated with the removal of the Veteran's semilunar cartilage can be properly attributable to his total knee replacement, which has been assigned disability ratings under Diagnostic Codes 5055 and 5257.  As any symptoms associated with removal of the Veteran's semilunar cartilage have been compensated under separate Diagnostic Codes, no separate rating is warranted under Diagnostic Code 5259, as such would violate the rule against pyramiding.  

With respect to Diagnostic Code 5260, disability ratings are assigned for limitation of flexion of the leg.  Diagnostic Code 5055 explicitly contemplates limitation of motion and as such, a separate disability rating under Diagnostic Code 5260 would violate the rule against pyramiding and therefore no separate rating is warranted.  Finally, under Diagnostic Code 5263 a disability rating is assigned for genu recurvatum.  The evidence of record is silent as to any finding of genu recurvatum and therefore a separate rating is not warranted under Diagnostic Code 5263.   

The Board has considered the lay statements from the Veteran (and others), along with the other evidence of record, with regards to his service-connected left knee disability symptomatology and functional impairment, to include during periods of flare-ups.  In evaluating the Veteran's level of disability, functional loss was considered.  38 C.F.R. §§ 4.40, 4.45 (2015).  The Board finds that any functional impairment reflected by the manifestations of the Veteran's service-connected left knee disability are fully contemplated by the 40 percent disability rating assigned under Diagnostic Code 5055 and 10 percent disability rating assigned under Diagnostic Code 5257.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  

In sum, the Board concludes that prior to March 13, 2013, a disability rating in excess of 40 percent is not warranted for the Veteran's service-connected left knee disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Codes 5055, 5162, 5256, 5258-5263 (2015).  In addition, the Board concludes that, prior to March 13, 2013, a separate 10 percent disability rating, but no higher, is warranted under Diagnostic Code 5257 for the Veteran's service-connected left knee disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

IV. Period from March 13, 2013

As noted above, from March 13, 2013, the Veteran was assigned a 60 percent disability rating for his service-connected left knee disability (under Diagnostic Code 5055) and a 20 percent disability rating for his service-connected left lower extremity neuropathy.  When these disabilities are combined, the result is a combined disability rating for the Veteran's left lower extremity of 70 percent.  As noted above, pursuant to the "amputation rule," the combined disability rating for disabilities of the Veteran's left lower extremity shall not exceed 60 percent.  The Board also notes that the 60 percent disability rating assigned for the Veteran's service-connected left knee disability under Diagnostic Code 5055 is the maximum schedular disability rating available under this Diagnostic Code (excluding a 100 percent disability rating assigned for one year following implantation of prosthesis).  In light of the "amputation rule," the Board concludes that, from March 13, 2013, a higher disability rating is not warranted for the Veteran's service-connected left knee disability.

The Board has considered the lay statements from the Veteran (and others), along with the other evidence of record, with regards to his service-connected left knee disability symptomatology and functional impairment, to include during periods of flare-ups.  In evaluating the Veteran's level of disability, functional loss was considered.  38 C.F.R. §§ 4.40, 4.45 (2015).  The Board finds that any functional impairment reflected by the manifestations of the Veteran's service-connected left knee disability are fully contemplated by the 60 percent disability rating assigned under Diagnostic Code 5055.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  

In sum, the Board concludes that, from March 13, 2013, a disability rating in excess of 60 percent is not warranted for the Veteran's service-connected left knee disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Codes 5055, 5162, 5256-5263 (2015).
  
V.  Extraschedular for Entire Appeal Period

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  As to the second element, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321(b)(1) (2015).  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The first Thun element is not satisfied in this case.  Throughout the appeal period, the Veteran's service-connected left knee disability was manifested by a variety of symptoms, such as pain, limitation of motion, instability and weakness.  The Veteran's symptoms were documented in multiple VA examination reports, VA treatment records and lay statements (from the Veteran and others).  For example, at the May 2012 Board hearing, the Veteran referenced pain, limitation of motion, instability (and balance issues), weakness, stiffness, swelling, tender joints, limitations in sitting and standing and difficulty squatting, kneeling or with stairs.  

These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg specifically provide disability ratings on the basis of pain, limitation of motion, instability and weakness.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5257 (2015).  In addition, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  See 38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; swelling; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  See 38 C.F.R. §§ 4.45, 4.59 (2015); Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's service-connected left knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The evidence of record also indicated that the Veteran's sleep has been impacted by the pain from his service-connected left knee.  The Veteran filed a claim for entitlement to service connection for sleep deprivation in November 2009, stating that such was "secondary to the issues pertaining to my left knee.  The progressively increased pain has resulted in only about 3-4 hours of sleep each night."  A January 2010 rating decision denied this claim on the basis of no disability.  A December 2009 VA treatment note stated that "[w]ith more flares of his knee/hip/back pain, [the Veteran] finds more difficulty sleeping, quite interrupted sleep" and included an impression of "[p]oor sleep -- related to degree of pain" and prescribed medication.  As such, it appears that pain associated with the Veteran's service-connected left knee disability has impacted the Veteran's sleep.  To the extent that the Veteran's service-connected left knee has impacted his sleep, the Board finds that this manifestation is associated with the pain caused by the Veteran's service-connected left knee.  As outlined above, the schedular criteria for Diagnostic Code 5055, under which the Veteran's service-connected left knee disability is rated, specifically contemplates pain.  As such, the Veteran's symptoms are contemplated by the rating schedule.  In sum, therefore, the evidence of record does not warrant referral for an extraschedular rating.

In addition, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran and his representative have not alleged, and the evidence of record does not suggest, that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

VI.  TDIU

A claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  In this case, the Veteran was noted to be employed throughout the appeal period.  For example, the November 2009 VA examination report noted the Veteran as being currently employed and having been employed for five to ten years in his current job, at the May 2012 Board hearing the Veteran discussed his employment and a March 2015 VA treatment note referenced the Veteran as working full time.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.









	(CONTINUED ON NEXT PAGE)


ORDER

Prior to March 13, 2013, an increased disability rating in excess of 40 percent for the Veteran's service-connected left knee disability is denied.

For the period from October 26, 2008 to March 13, 2013, a separate 10 percent disability rating is granted under Diagnostic Code 5257 for the Veteran's service-connected left knee disability, subject to the controlling regulations applicable to the payment of monetary benefits.  

From March 13, 2013, an increased disability rating in excess of 60 percent for the Veteran's service-connected left knee disability is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


